Citation Nr: 0628363	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the cervical 
spine, status post diskectomy, with C6-7 fusion and scar, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a traumatic injury to the 
thoracic and lumbosacral spine with scoliosis and 
degenerative joint disease and retrolisthesis at L5-S1, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a right shoulder injury with 
degenerative joint disease, status post distal clavicle 
resection, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a traumatic injury to the left 
shoulder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee injury with mild 
degenerative changes and partial meniscus tear, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury with 
degenerative joint disease, currently evaluated a 10 percent 
disabling.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
left second toe, status post fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
2002. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.



Procedural history

The veteran filed his initial claim of entitlement to service 
connection in July 2002.
In the aforementioned March 2003 rating decision, service 
connection was granted for the seven disabilities listed on 
the first page of this decision.  The disability ratings 
listed therein were assigned, with the exception of the right 
knee disability, which was initially rated as noncompensably 
(zero percent) disabling.  The veteran filed a timely Notice 
of Disagreement (NOD) in April 2003 as to the assigned 
disability ratings.  He subsequently perfected an appeal of 
those assignments by filing a timely substantive appeal in 
January 2004.

An April 2004 rating decision reflects that a 10 percent 
disability rating was assigned for the right knee disability, 
effective August 1, 2002.  The veteran has not indicated 
satisfaction with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded.

The Veterans Claims Assistance Act of 2000 includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent in 
November 2002.  However, the VCAA letter involved the 
veteran's then-pending initial claim of entitlement to 
service connection.  Service connection was granted in March 
2003, and the veteran's appeal concerns the assigned 
disability ratings.  The veteran has not been provided 
specific VCAA notice as to his increased rating claims.  
Although VA General Counsel indicated in a precedential 
opinion that VCAA notice such as the veteran received was 
adequate, see VAOPGCPREC 8-2003, the recent holding of the 
United States Court of Appeals of Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) clearly 
indicates that VCAA notice specifically pertaining to the 
degree of disability and effective dates should be furnished 
to claimants in increased rating cases, and that pre-service 
connection notice such as was furnished to the veteran in 
this case is inadequate.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so. 

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VCAA notice required pursuant to 
Dingess, i.e. notice pertaining to the 
disability ratings assigned and effective 
dates, should be furnished to the 
veteran. 

2.  If warranted by the evidentiary 
posture of the case, VBA should then 
review the record and readjudicate the 
issues on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


